Citation Nr: 0925831	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1965 to August 
1967. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the January 2009 rating decision, the RO granted the 
Veteran's claims for tinnitus, type II diabetes mellitus with 
secondary erectile dysfunction, and special monthly 
compensation based on loss of the use of a creative organ.  
He has not since appealed either the initial rating or 
effective date assigned for those conditions.  See Grantham 
v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the 
Veteran must separately appeal these downstream issues).  As 
such, those claims are not currently before the Board.

In his January 2008 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a decision review officer 
(DRO) at the RO.  However, in June 2008 the Veteran withdrew 
his request for a hearing in lieu of having a VA medical 
examination.  Accordingly, the Veteran's request for a 
hearing is considered withdrawn. 


FINDINGS OF FACT

1.  Prior to November 6, 2007, the Veteran's PTSD was 
manifested by mild to moderate symptoms such as 
hypervigilence, avoidance behavior and social isolation and a 
Global Assessment of Functioning (GAF) score attributable to 
PTSD of 55.  The Veteran's PTSD with depression did not cause 
occupational and social impairment with reduced reliability 
and productivity, with no symptoms indicating flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, or panic attacks and social impairment with reduced 
reliability and productivity.

2.  After November 6, 2007, the Veteran's PTSD caused 
occupational and social impairment with symptoms such as 
reexperiencing (frequent and distressing intrustive 
recollections) hyperarousal, exaggerated startle response, 
and problems with anger management with difficulty 
concentrating and reduction in GAF scores to as low as 51.  
The Veteran's PTSD does not cause the Veteran to experience 
occupational and social impairment with deficiencies in most 
areas.  


CONCLUSION OF LAW

1.  Prior to November 6, 2007, the criteria for disability 
rating in excess of 30 percent for the Veteran's PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic Code 9411 (2008).  

2.  After November 6, 2007, the criteria are met for a higher 
disability rating of 50 percent, but no greater, for the 
Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA letter dated in June 2006 
essentially satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that would be necessary to 
substantiate his increased rating claim; (2) informing him 
about the information and evidence which the VA would seek to 
provide; and (3) informing him about the information and 
evidence that he was expected to provide.  38 U.S.C.A. 
§ 5103(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  The absence of notice of this element is of no 
consequence since it is no longer required by law.   

Furthermore, the June 2006 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

However, a content error exists in that the VCAA notice of 
record is not fully compliant with the U.S. Court of Appeals 
for Veterans Claims (Court) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In Vasquez, the Court held 
that, at a minimum, a 38 U.S.C.A. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Id. at 43-44.  Here, the VCAA notice letter of record was not 
compliant with the first element listed above.  The RO failed 
to notify the Veteran of the specific legal criteria 
necessary to substantiate a higher rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Therefore, there is a content 
error present in VCAA notice.  

Although the notice letter provided did not address the 
notice mandated by Vazquez-Flores, the record reflects that 
this has not affected his ability to participate in his 
claim.  The Veteran was service connected for PTSD in 
November 2006.  He applied for an increased rating in 
February 2007.  Since that time, the Veteran and his 
representative have consistently stated that the Veteran 
should be entitled to a higher rating, and provided evidence 
to support that contention.  See the Veteran's claim of 
February 2007, notice of disagreement of November 2007, 
substantive appeal (VA Form 9) of January 2008, and 
statements of August and October 2008, as well as the 
Informal Brief Of Appellant In Appealed Case dated in April 
2009.  Furthermore, the Veteran has provided statements from 
family members indicating how his PTSD has affected his daily 
life and ability to work.  See the Veteran's NOD.  Thus, the 
record shows that the Veteran understands what is necessary 
to show that his PTSD has increased in severity, and has 
taken the appropriate steps to do so.  Furthermore, the 
Veteran was provided with the specific requirements for an 
increased rating for PTSD in his January 2008 statement of 
the case (SOC); in addition, the rating decisions of November 
2006 and May 2007 both referenced Diagnostic Code 9411.  
Since that time, the Veteran's claim has been readjudicated 
through two supplemental SOCs (SSOCs), providing the Veteran 
ample opportunity to participate in his case.  Finally, the 
record contains the Veteran's VA PTSD treatment records, and 
there is no indication that any other relevant treatment has 
taken place.  It is clear from this record that the Veteran 
has been provided ample opportunity to participate in his 
claim, and has not been prejudiced by the failure of the RO 
to provide adequate notice.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (holding that the Federal Circuit's framework 
was complex, rigid and mandatory and inconsistent with the 
statutory mandate of 38 U.S.C.A. § 7261(b)(2) and should be 
made through a "case-specific application of judgment, based 
upon examination of the record.").

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in May 2007, the 
preferred sequence.  But in Pelegrini II, the Court clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a SOC or a SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the RO provided relevant VCAA notice in a letter in 
March 2006 and the January 2008 SOC, the RO then cured the 
timing of its notice by issuing subsequent decisions in the 
August and October 2008 SSOCs.  Therefore, since the VA cured 
the timing error and because the Veteran did not challenge 
the sufficiency of the notice, the Board has not erred in 
finding that the VA complied with its duty to notify.  In 
essence, the timing defect in the notices has been rectified 
by the latter readjudications.    

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), VA treatment records, and three VA 
medical examinations.  The Veteran has submitted personal 
statements, service records, and signed witness statements.  
The Veteran has not provided authorization for the VA to 
obtain any additional relevant private medical records, nor 
has he indicated that such records exist.  Therefore, the 
Board concludes that the duty to assist the Veteran in 
gathering information to advance his claim has been met.

Governing Laws for Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with the degree of impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of his disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The PTSD disability on appeal arises from a claim for an 
increased rating received by the RO in February 2007.  As a 
result, the present level of the Veteran's PTSD is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Court recently held that VA's 
determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, 
the Board must consider whether there have been times when 
the Veteran's disability has been more severe than at others.  
Then, if there have, the Board may "stage" the rating.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period of one year before the claim was filed (in this case, 
February 2006) until the VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the terms employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability caused by a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.   

A rating of 50 percent under the general rating formula for 
mental disorders is appropriate when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130. 

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

The requirements of a 100 percent rating under Diagnostic 
Code 9411 are:  total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned to the Veteran.  A 
Global Assessment of Functioning (GAF) score is a scale of 0 
to 100 reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

Analysis - Increased Rating for PTSD

The Veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130.  
This 30 percent rating is effective from May 17, 2006, the 
date that the Veteran first applied for service connection 
for his PTSD.  The Veteran is currently seeking a higher 
rating.

The Board has reviewed the Veteran's personal statements, the 
statements made by the Veteran's family and "buddy" 
statements, the VA psychiatric and psychological examination 
reports dated in November 2006, April 2007, and July and 
October 2008, as well as VA treatment records from January 
2006 to October 2008.  Specifically, these records reveal an 
increase in the severity of the Veteran's condition from the 
period of his initial rating as determined by the November 
2006 VA medical examination.  The record before the Board 
contains service treatment records and post-service medical 
records, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence.)

At the time of his initial rating, the Veteran was rated at 
30 percent due to intrusive thoughts 2-3 times per month, 
hypervigilence behaviors, difficulty sleeping, irritability 
and angry outbursts, as well as avoidance.  The Veteran was 
noted as having good family functioning and fair social 
relationships and given a GAF score at the time of 65.  See 
VA medical examination of November 2006.  After his 
diagnosis, the Veteran consistently engaged in therapy 
sessions, and medication.  See VA treatment records.  The 
reported symptoms remained consistent with the November 2006 
VA examiner's opinion, and it was noted that there was some 
improvement.  See daughter's statement of November 2007 and 
VA medical examination of April 2007.  At the April 2007 
examination, the Veteran was again given a GAF score of 65, 
and the examiner also noted that the Veteran is "employable 
from a psychiatric perspective."  The Board does note that 
the Veteran's GAF score did then fall to a range of 55-60, 
and consistently remained within that range, which is 
indicative of moderate verging on serious PTSD.  See VA 
treatment records.  However, this was not sufficient to find 
for rating the Veteran at 50 percent prior to November 6, 
2007.  Throughout that period, the Veteran was capable of 
maintaining his relationship with his family and "a handful 
of very close friends," with no restricted range of affect, 
and intrusive recollections only 2-3 times per month.  See VA 
treatment record dated June 2006.  Furthermore, there was no 
indication of panic attacks more than once a week, difficulty 
understanding complex commands, or impaired abstract 
thinking.  There was also no indication of suicidal ideation 
or obssessional rituals or persistent delusions or 
hallucinations necessary for a 70 percent or 100 percent 
rating, respectively.  Finally, up to VA medical treatment 
record of November 4, 2007, the Veteran was indicated as 
being alert and oriented to person, time, place, and 
situation.  Therefore, the Board concludes that a higher 
rating is not appropriate for this period.

On November 6, 2007, the VA caseworker noted in the Veteran's 
case file that the Veteran was "incapable of returning to 
the workplace and successfully maintaining gainful 
employment" and that the Veteran experienced "substantial 
impairment of his occupational and social functioning."  
This was due to the Veteran experiencing "frequent and 
distressing intrusive recollections," "hyperarousal," and 
"problems with anger management."  At this time, 
importantly, the Veteran's GAF score was noted to be at 51, 
which is indicative of PTSD on the line between moderate and 
serious impairment, and indicative of a higher rating beyond 
the Veteran's initial rating of 30 percent.  It was further 
pointed out that the Veteran was experiencing personal 
problems related to concern for his daughter's pregnancy.  
There were also intermittent episodes of alcohol 
consumptionn, noted as moderate.  This note is given added 
weight due to the fact that there are records of the 
caseworker treating the Veteran from June 2006, showing 
awareness of the state of the Veteran over an extended period 
of time.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  As stated by the Court, credibility 
is the province of the Board.  It is not error for the Board 
to favor the opinion of one competent medical expert over 
that of another when the Board gives an adequate statement of 
reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).   

In this regard, the Veteran was provided a VA psychiatric 
examination by a specialist to determine severity of his PTSD 
in July 2008.  The July 2008 VA examiner indicated no suicide 
ideation, no mention of near-continuous panic, no speech 
intermittently illogical, obscure, or irrelevant (speech was 
normal), no spatial disorientation, no evidence of neglect of 
personal hygiene, no impaired judgment, no hallucinations, no 
evidence of unprovoked irritability with periods of violence.  
Further, the July 2008 examiner noted that the Veteran did 
not experience total occupational and social impairment; nor 
is there any evidence of gross impairment of thought process 
or communication, or persistent delusions; as is necessary 
for a 100 percent rating.  The GAF score due to PTSD was 60.  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Overall, granting the Veteran the benefit of the doubt 
required by 38 U.S.C.A. 
§ 5107 and 38 C.F.R. §  4.7, the evidence is sufficient to 
warrant a 50 percent rating after November 6, 2007, even 
though several of the other criteria provided are not present 
such as flattened affect, stereotyped speech, and difficulty 
in understanding complex commands.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (rating criteria provide guidance as 
to the severity of symptoms contemplated for each rating; 
they are not all-encompassing or an exhaustive list).  The 
Board concludes that the increase in the severity of the 
Veteran's PTSD and his level of occupational and social 
impairment are more than adequately reflected in the 50 
percent rating assigned as of November 6, 2007.  38 C.F.R. § 
4.10.  The determination is based on the specialist decision 
as to the severity of the Veteran's PTSD and the Board has 
afforded the decision greater credibility than the 
caseworker's decision. 

However, the evidence of record does not warrant an even 
higher 70 percent rating after November 6 2007.  38 C.F.R. §  
4.7.  In this regard, VA records are not indicative of 
occupational and social impairment with deficiencies in most 
areas.  There is no evidence in the records of this period of 
homicidal or suicidal ideation, and the Veteran was oriented 
as to time and place during his examinations.  The Veteran 
continued to be capable of maintaining strong family 
relations.  The Veteran did not show signs of problems with 
daily hygiene or the activities of daily living.  In addition 
VA treatment records and examination continued to note that 
the Veteran still was close to his wife and children (which 
indicates that the Veteran is able to maintain social 
relationships).  Furthermore, he has indicated that he is 
able to maintain an exercise routine of walking 2 to 3 miles 
per day.  See VA examination dated September 2008.  

In summary, prior to November 6, 2007, the Board finds that 
the evidence does not supports a rating in excess of 30 
percent , for the Veteran's PTSD under Diagnostic Code 9411.  
38 C.F.R. § 4.3.  However, since November 6, 2007 the Board 
concludes that the evidence supports an evaluation of 50 
percent, but no greater, for the Veteran's PTSD.  Id.    

Staged rating for Veteran's PTSD

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
further staged rating is appropriate.  Here, the Board finds 
that the 50 percent rating granted in this case is only 
effective from November 6, 2007, the date a VA treatment 
record revealed the current level of severity for the 
Veteran's PTSD.  Otherwise, prior to November 6, 2007, he is 
only entitled to a 30 percent rating.  There is no basis to 
"stage" his ratings any further. 

Extra-Schedular Rating for Veteran's PTSD 

The Court recently clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115-116 (2008).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
Veteran's symptoms from his PTSD have caused impairment in 
his occupational and social functioning as contemplated by 
Diagnostic Code 9411.  The Board also notes that the Veteran 
indicated that his PTSD caused him to leave his job.  See VA 
treatment record dated April 2006.  However, the Veteran has 
maintained an apparently stable relationship with his family 
throughout the period of his claim, and the Veteran has been 
capable of maintaining regular appointments and his hobby of 
running.  As such, his level of impairment is within the 
range contemplated by the rating criteria, which reasonably 
describe his disabilities.  There is also no evidence of 
exceptional or unusual circumstances, such as 
hospitalization, to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  Thus, 
there is no evidence to support referring this case for an 
extraschedular evaluation.


ORDER

Prior to November 6, 2007, a rating in excess of 30 percent 
for the Veteran's PTSD is denied.

As of November 6, 2007, a higher 50 percent rating for the 
Veteran's PTSD is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


